DISSENTING OPINION.
The failure of the state's instructions to advise the jury that the danger of death or great bodily harm that will justify self-defense may be either real or reasonably apparent, could not have misled the jury if they were read, as the law required them to be, in connection with the instructions granted the appellant, one of which, leaving the others out of view, charged the jury that ". . . if the evidence is such as to leave upon your minds a reasonable doubt as to whether or not defendant acted in self-defense, then defendant should be acquitted, *Page 285 
and this is true whether the danger was actual or apparent, and even if, in fact, there was no actual danger but only apparent danger."
The judgment should be affirmed.